Exhibit 10.1

2007 Form for Non-Employee Director

Restricted Stock Unit Agreement – Annual Grant

YEAR 2000 UNIONBANCAL CORPORATION

MANAGEMENT STOCK PLAN
NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT AGREEMENT

This Agreement is made as of                                    (the “Award
Date”), between UnionBanCal Corporation (the “Company”) and
                                   (“Participant”).

WITNESSETH:

WHEREAS, the Company has adopted the Year 2000 UnionBanCal Corporation
Management Stock Plan (the “Plan”) as an amendment and restatement of the
predecessor UnionBanCal Corporation Management Stock Plan authorizing the
transfer of common stock of the Company (“Stock”) to eligible individuals in
connection with the performance of services for the Company and its Subsidiaries
(as defined in the Plan).  The Plan is administered by the Executive
Compensation and Benefits Committee (“Committee”) of the Company’s Board of
Directors and is incorporated in this Agreement by reference and made a part of
it; and

WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its stockholders to grant to Participant the Restricted Stock
Units provided for in this Agreement, subject to restrictions, as an inducement
to remain in the service of the Company and as an incentive for increased
efforts during such service;

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:


1.             RESTRICTED STOCK UNIT AWARD.  AS OF THE AWARD DATE, THE COMPANY
HEREBY GRANTS TO PARTICIPANT                 RESTRICTED STOCK UNITS (THE
“REGULAR GRANT”).  EACH RESTRICTED STOCK UNIT REPRESENTS THE RIGHT TO RECEIVE
ONE SHARE OF STOCK, SUBJECT TO THE VESTING AND OTHER TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT.


2.             VESTING.


(A)           THE REGULAR GRANT AWARDED UNDER SECTION 1 SHALL BECOME VESTED AND
NONFORFEITABLE IN ACCORDANCE WITH THE FOLLOWING SCHEDULE SO LONG AS PARTICIPANT
REMAINS IN SERVICE AS A DIRECTOR OF THE COMPANY (OR ANY OF ITS SUBSIDIARIES).


(1)           ON                                   , 100% OF THE REGULAR GRANT
SHALL BECOME FULLY VESTED AND NONFORFEITABLE.


(B)           IF PARTICIPANT CEASES TO BE A NON-EMPLOYEE DIRECTOR OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES FOR ANY REASON OTHER THAN DEATH, DISABILITY WITHIN
THE MEANING OF SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(“DISABILITY”), OR RETIREMENT FROM THE BOARD AS DEFINED FROM TIME TO TIME IN THE
SECTION ENTITLED “ROTATION OF THE DIRECTORS” OF THE COMPANY’S CORPORATE
GOVERNANCE GUIDELINES (“RETIREMENT”), ALL RESTRICTED STOCK UNITS TO THE EXTENT
NOT YET VESTED UNDER SUBSECTION (A) ON THE DATE PARTICIPANT CEASES TO BE A NON-


--------------------------------------------------------------------------------



EMPLOYEE DIRECTOR SHALL BE FORFEITED BY PARTICIPANT WITHOUT PAYMENT OF ANY
CONSIDERATION TO PARTICIPANT THEREFOR.


(C)           IF PARTICIPANT’S SERVICE AS A NON-EMPLOYEE DIRECTOR OF THE COMPANY
(OR ANY OF ITS SUBSIDIARIES) TERMINATES BY REASON OF DEATH, DISABILITY OR
RETIREMENT, OR IF THE COMPANY IS SUBJECT TO A CHANGE IN CONTROL (AS DEFINED
BELOW) WHILE PARTICIPANT IS A NON-EMPLOYEE DIRECTOR OF THE COMPANY (OR ANY OF
ITS SUBSIDIARIES), PARTICIPANT’S INTEREST IN ALL RESTRICTED STOCK UNITS AWARDED
HEREUNDER SHALL BECOME FULLY VESTED AND NONFORFEITABLE AS OF THE DATE OF DEATH,
DISABILITY, RETIREMENT OR CHANGE IN CONTROL.


(D)           THE COMMITTEE MAY, IN ITS SOLE DISCRETION, ACCELERATE THE VESTING
OF THE REGULAR GRANT ON A PRO RATA BASIS IF PARTICIPANT DOES NOT STAND FOR
RE-ELECTION AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY AND ITS
SUBSIDIARIES, EFFECTIVE UPON TERMINATION OF SUCH SERVICE.


3.             LIMITATIONS ON RIGHTS ASSOCIATED WITH RESTRICTED STOCK UNITS. 
PARTICIPANT’S RESTRICTED STOCK UNITS SHALL BE CREDITED TO A MEMORANDUM ACCOUNT
ON THE BOOKS OF THE COMPANY (“RESTRICTED STOCK UNIT ACCOUNT”).  THE RESTRICTED
STOCK UNITS CREDITED TO A PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT SHALL BE
USED SOLELY AS A DEVICE FOR THE DETERMINATION OF THE NUMBER OF SHARES OF STOCK
TO BE DISTRIBUTED EVENTUALLY TO THE PARTICIPANT UNDER THE PLAN PURSUANT TO
SECTION 5.  THE RESTRICTED STOCK UNITS SHALL NOT BE TREATED AS PROPERTY OR AS A
TRUST FUND OF ANY KIND.  NO PARTICIPANT SHALL BE ENTITLED TO ANY VOTING OR OTHER
STOCKHOLDER RIGHTS WITH RESPECT TO RESTRICTED STOCK UNITS GRANTED OR CREDITED
UNDER THE PLAN.  THE NUMBER OF RESTRICTED STOCK UNITS CREDITED (AND THE STOCK TO
WHICH THE PARTICIPANT IS ENTITLED UPON DISTRIBUTION UNDER THE PLAN) SHALL BE
SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH SECTION 6 HEREOF AND SECTION 3(B) OF
THE PLAN.  THIS AGREEMENT SHALL CREATE ONLY A CONTRACTUAL OBLIGATION ON THE PART
OF THE COMPANY AS TO SUCH AMOUNTS AND SHALL NOT BE CONSTRUED AS CREATING A
TRUST.  THE PLAN, IN AND OF ITSELF, HAS NO ASSETS.  A PARTICIPANT SHALL HAVE
ONLY THE RIGHTS OF A GENERAL UNSECURED CREDITOR OF THE COMPANY WITH RESPECT TO
AMOUNTS CREDITED AND RIGHTS NO GREATER THAN THE RIGHT TO RECEIVE THE STOCK (OR
EQUIVALENT VALUE) AS A GENERAL UNSECURED CREDITOR.


4.             DIVIDEND EQUIVALENT CREDITS TO RESTRICTED STOCK UNIT ACCOUNTS. 
AS OF EACH DATE ON WHICH DIVIDENDS ARE PAID WITH RESPECT TO THE STOCK, A
PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT SHALL BE CREDITED WITH ADDITIONAL
RESTRICTED STOCK UNITS IN AN AMOUNT EQUAL TO (I) THE AMOUNT OF THE DIVIDENDS
PAID ON THAT NUMBER OF SHARES OF STOCK EQUAL TO THE AGGREGATE NUMBER OF
RESTRICTED STOCK UNITS ALLOCATED TO THE PARTICIPANT’S RESTRICTED STOCK UNIT
ACCOUNT AS OF THAT DATE DIVIDED BY (II) THE FAIR MARKET VALUE (AS DEFINED IN THE
PLAN) OF A SHARE OF STOCK AS OF SUCH DATE.  THE ADDITIONAL RESTRICTED STOCK
UNITS CREDITED AS DIVIDEND EQUIVALENTS SHALL BE SUBJECT TO THE SAME VESTING AND
FORFEITURE RESTRICTIONS AS THE UNDERLYING RESTRICTED STOCK UNITS WITH RESPECT TO
WHICH THEY ARE CREDITED.


5.             DISTRIBUTION OF STOCK.


(A)           GENERAL.  UNLESS PARTICIPANT HAS MADE A TIMELY ELECTION TO DEFER
IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, THE COMPANY SHALL ISSUE TO
PARTICIPANT ONE SHARE OF STOCK FOR EACH RESTRICTED STOCK UNIT CREDITED TO
PARTICIPANT’S RESTRICTED


--------------------------------------------------------------------------------



STOCK UNIT ACCOUNT ON THE DATE SUCH RESTRICTED STOCK UNIT BECOMES VESTED OR AS
SOON AS ADMINISTRATIVELY PRACTICABLE THEREAFTER.  FRACTIONS OF SHARES SHALL BE
PAID IN CASH IN CONNECTION WITH ANY DISTRIBUTION.  ALL SHARES OF STOCK ISSUED
HEREUNDER SHALL BE DEEMED ISSUED TO PARTICIPANT AS FULLY PAID AND NONASSESSABLE
SHARES, AND PARTICIPANT SHALL HAVE ALL RIGHTS OF A STOCKHOLDER WITH RESPECT
THERETO, INCLUDING THE RIGHT TO VOTE, TO RECEIVE DIVIDENDS (INCLUDING STOCK
DIVIDENDS), TO PARTICIPATE IN STOCK SPLITS OR OTHER RECAPITALIZATIONS, AND TO
EXCHANGE SUCH SHARES IN A MERGER, CONSOLIDATION OR OTHER REORGANIZATION. 
PARTICIPANT HEREBY ACKNOWLEDGES THAT PARTICIPANT IS ACQUIRING THE STOCK ISSUED
HEREUNDER FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION THEREOF, AND
THAT PARTICIPANT DOES NOT INTEND TO SUBDIVIDE PARTICIPANT’S INTEREST IN THE
STOCK WITH ANY OTHER PERSON.


(B)           DEFERRAL ELECTIONS.  PARTICIPANT MAY ELECT TO DEFER THE DELIVERY
OF SHARES OF STOCK SUBJECT TO RESTRICTED STOCK UNITS THAT VEST PURSUANT TO THIS
AGREEMENT IN ACCORDANCE WITH THE RULES SET FORTH BELOW AND ANY RULES AND
PROCEDURES THAT MAY HEREAFTER BE ADOPTED BY THE COMMITTEE.  UNLESS OTHERWISE
PROVIDED BY THE COMMITTEE IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), DEFERRAL ELECTIONS
MUST BE IN WRITING, MUST BE RECEIVED BY THE COMPANY AT ITS HEADQUARTERS AND
BECOME IRREVOCABLE NO LATER THAN                                   , AND SHALL
NOT BE EFFECTIVE WITH RESPECT TO AMOUNTS THAT BECOME PAYABLE DURING
               .


(C)           TIME OF DISTRIBUTION.

A deferral election shall specify the date as of which the distribution shall be
made or commence (the “Payment Date”), which shall be either:


(1)           PARTICIPANT’S TERMINATION OF SERVICE FOR ANY REASON AS A MEMBER OF
THE BOARD OF DIRECTORS OF THE COMPANY AND ITS SUBSIDIARIES, OR


(2)           A DATE CERTAIN SUBSEQUENT TO THE CALENDAR YEAR IN WHICH THE
RESTRICTED STOCK UNITS SUBJECT TO A GRANT ARE SCHEDULED TO BECOME FULLY VESTED
PURSUANT TO SECTION 2(A).

Participant may not change the election of a Payment Date with respect to any
Restricted Stock Units deferred under this Agreement unless otherwise permitted
by the Committee in accordance with the requirements of Section 409A of the
Code.


(D)           METHOD OF DISTRIBUTION.

A deferral election shall specify the method in which the distribution of Stock
shall be made, as elected by the Participant, which shall be either:


(1)           IN A SINGLE DISTRIBUTION ON THE PAYMENT DATE (OR AS SOON
THEREAFTER AS ADMINISTRATIVELY FEASIBLE),


(2)           IN FOUR SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS, COMMENCING ON THE
PAYMENT DATE (OR AS SOON THEREAFTER AS ADMINISTRATIVELY FEASIBLE) OR


--------------------------------------------------------------------------------



(3)           IN TEN SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS, COMMENCING ON THE
PAYMENT DATE (OR AS SOON THEREAFTER AS ADMINISTRATIVELY FEASIBLE).

A Participant may not change the method of any distribution election with
respect to any Restricted Stock Units deferred under this Agreement unless
otherwise permitted by the Committee in accordance with the requirements of
Section 409A of the Code.


(E)           EFFECT OF DEATH, DISABILITY OR CHANGE IN CONTROL.  NOTWITHSTANDING
SECTIONS 5(B), (C) OR (D) HEREOF, IF PARTICIPANT DIES OR BECOMES DISABLED WITHIN
THE MEANING OF SECTION 22(E)(3) OF THE CODE, OR IF THE COMPANY IS SUBJECT TO A
CHANGE IN CONTROL (AS DEFINED BELOW), THE VESTED RESTRICTED STOCK UNITS THEN
CREDITED TO PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT SHALL BE SETTLED BY
MEANS OF A SINGLE DISTRIBUTION OF SHARES OF STOCK AS SOON AS ADMINISTRATIVELY
PRACTICABLE.  NOTWITHSTANDING THE FOREGOING, THE SETTLEMENT OF PARTICIPANT’S
RESTRICTED STOCK UNIT ACCOUNT SHALL NOT BE ACCELERATED UPON A CHANGE IN CONTROL
UNLESS THE CHANGE IN CONTROL SATISFIES THE APPLICABLE REQUIREMENTS FOR A
DISTRIBUTION IN COMPLIANCE WITH SECTION 409A(A)(2) OF THE CODE.


(F)            CHANGE IN CONTROL.  FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN
CONTROL” OF THE COMPANY SHALL BE DEEMED TO HAVE OCCURRED UPON THE HAPPENING OF
ANY OF THE FOLLOWING EVENTS:  CONSUMMATION OF A REORGANIZATION, MERGER OR
CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OR STOCK OF THE COMPANY OR THE ACQUISITION OF THE ASSETS OR STOCK OF
ANOTHER ENTITY (“BUSINESS COMBINATION”); EXCLUDING, HOWEVER, SUCH A BUSINESS
COMBINATION PURSUANT TO WHICH (A) A PERMITTED HOLDER WILL BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, 30% OR MORE OF, RESPECTIVELY, THE OUTSTANDING SHARES OF
COMMON STOCK, AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (TOGETHER,
THE “COMPANY STOCK”), AS THE CASE MAY BE, OF THE CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, A CORPORATION WHICH AS A
RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES), AND (B)
NO INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR
14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, HAS A GREATER
BENEFICIAL INTEREST, DIRECTLY OR INDIRECTLY, IN THE COMPANY STOCK THAN A
PERMITTED HOLDER.  FOR PURPOSES OF THIS DEFINITION, “PERMITTED HOLDER” SHALL
MEAN (I) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. OR ANY SUCCESSOR  THERETO
(“BTMU”), (II) AN EMPLOYEE BENEFIT PLAN OF BTMU OR (III) A CORPORATION
CONTROLLED BY BTMU.


(G)           FORM OF DISTRIBUTION.  RESTRICTED STOCK UNITS MAY BE SETTLED ONLY
IN WHOLE SHARES OF STOCK.  FRACTIONAL SHARES SHALL BE SETTLED IN CASH.


(H)           15% PREMIUM FOR RETIREMENT DEFERRALS.  IF PARTICIPANT MAKES A
TIMELY ELECTION PURSUANT TO THIS AGREEMENT TO DEFER DELIVERY OF SHARES OF STOCK
SUBJECT TO THE RESTRICTED STOCK UNITS UNTIL TERMINATION OF SERVICE AS A MEMBER
OF THE BOARD OF DIRECTORS OF THE COMPANY AND ITS SUBSIDIARIES, AND IF
PARTICIPANT TERMINATES SERVICE DUE TO RETIREMENT (OR DEATH OR DISABILITY AFTER
BECOMING RETIREMENT


--------------------------------------------------------------------------------



ELIGIBLE), PARTICIPANT WILL BE CREDITED WITH AN ADDITIONAL NUMBER OF RESTRICTED
STOCK UNITS EQUAL TO 15% OF THE NUMBER OF RESTRICTED STOCK UNITS GRANTED
PURSUANT TO SECTION 1 OF THIS AGREEMENT, AND DIVIDEND EQUIVALENTS WITH RESPECT
TO SUCH ADDITIONAL RESTRICTED STOCK UNITS AS IF SUCH UNITS HAD BEEN CREDITED TO
PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT ON THE AWARD DATE.  IN ADDITION, IF
PARTICIPANT TERMINATES SERVICE DUE TO RETIREMENT (OR DEATH OR DISABILITY AFTER
BECOMING RETIREMENT ELIGIBLE) IN             , BUT PRIOR TO THE ONE-YEAR
ANNIVERSARY OF THE AWARD DATE, PARTICIPANT WILL BE CREDITED WITH THE ADDITIONAL
RESTRICTED STOCK UNITS AS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE,
WITHOUT REGARD TO WHETHER PARTICIPANT MADE A TIMELY ELECTION TO DEFER DELIVERY
OF SHARES OF STOCK UNTIL TERMINATION.  THE ADDITIONAL RESTRICTED STOCK UNITS
CREDITED PURSUANT TO THIS SECTION 5(H) SHALL BE SETTLED UPON SUCH TERMINATION OF
BOARD SERVICE.


(I)            SECTION 409A.  THIS AGREEMENT IS INTENDED TO COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND SHALL BE INTERPRETED IN ACCORDANCE
THEREWITH.


6.             ADJUSTMENTS IN CASE OF CORPORATE TRANSACTIONS.  IF THERE SHOULD
BE ANY CHANGE IN THE COMPANY’S STOCK THROUGH MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION, REINCORPORATION, STOCK SPLIT, STOCK DIVIDEND
(IN EXCESS OF 2 PERCENT) OR OTHER CHANGE IN THE CORPORATE STRUCTURE OF THE
COMPANY, THE BOARD OF DIRECTORS AND THE COMMITTEE SHALL MAKE APPROPRIATE
ADJUSTMENTS IN ORDER TO PRESERVE BUT NOT TO DUPLICATE OR OTHERWISE INCREASE THE
BENEFIT TO PARTICIPANT (TAKING INTO ACCOUNT ANY DIVIDEND EQUIVALENTS CREDITED
PURSUANT TO SECTION 4), INCLUDING ADJUSTMENTS IN THE NUMBER OF RESTRICTED STOCK
UNITS CREDITED TO PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT (WHICH SHALL
REMAIN SUBJECT TO THE SAME VESTING AND FORFEITURE SCHEDULE OTHERWISE APPLICABLE
TO THE RESTRICTED STOCK UNITS PRIOR TO ADJUSTMENT).  ANY ADJUSTMENT MADE
PURSUANT TO THIS SECTION 6 AS A CONSEQUENCE OF A CHANGE IN THE CORPORATE
STRUCTURE OF THE COMPANY SHALL NOT ENTITLE PARTICIPANT TO RECEIVE A NUMBER OF
SHARES OF STOCK OF THE COMPANY OR SHARES OF STOCK OF ANY SUCCESSOR COMPANY
GREATER THAN THE NUMBER OF SHARES THE PARTICIPANT WOULD RECEIVE IF, PRIOR TO
SUCH CHANGE, PARTICIPANT HAD ACTUALLY HELD A NUMBER OF SHARES OF STOCK EQUAL TO
THE NUMBER OF RESTRICTED STOCK UNITS THEN CREDITED TO HIS OR HER RESTRICTED
STOCK UNIT ACCOUNT.


7.             LIMITATION ON ELIGIBLE DIRECTORS.  THIS AGREEMENT AND THE AWARD
OF RESTRICTED STOCK UNITS HEREUNDER SHALL NOT GIVE PARTICIPANT THE RIGHT TO
CONTINUE TO SERVE AS A MEMBER OF THE BOARD OF DIRECTORS OR ANY RIGHTS OR
INTERESTS OTHER THAN AS HEREIN PROVIDED.


8.             BENEFICIARIES.


(A)           BENEFICIARY DESIGNATION.  UPON FORMS PROVIDED BY AND SUBJECT TO
CONDITIONS IMPOSED BY THE COMMITTEE, PARTICIPANT MAY DESIGNATE IN WRITING THE
BENEFICIARY OR BENEFICIARIES (AS DEFINED BELOW) WHOM SUCH PARTICIPANT DESIRES TO
RECEIVE ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT AFTER HIS OR HER DEATH.  A
BENEFICIARY DESIGNATION MUST BE SIGNED AND DATED BY PARTICIPANT AND DELIVERED TO
THE COMMITTEE TO BECOME EFFECTIVE.  THE COMPANY AND THE COMMITTEE MAY RELY ON
PARTICIPANT’S DESIGNATION OF A BENEFICIARY OR BENEFICIARIES LAST FILED IN
ACCORDANCE WITH THIS AGREEMENT.


--------------------------------------------------------------------------------



(B)           DEFINITION OF BENEFICIARY.  PARTICIPANT’S “BENEFICIARY” OR
“BENEFICIARIES” SHALL BE THE PERSON(S) DESIGNATED IN WRITING BY PARTICIPANT TO
RECEIVE HIS OR HER BENEFITS UNDER THIS AGREEMENT IF PARTICIPANT DIES BEFORE
RECEIVING ALL OF HIS OR HER BENEFITS.  IN THE ABSENCE OF A VALID OR EFFECTIVE
BENEFICIARY DESIGNATION, PARTICIPANT’S SURVIVING SPOUSE SHALL BE THE BENEFICIARY
OR IF THERE IS NONE, THE BENEFICIARY SHALL BE PARTICIPANT’S  ESTATE.


9.             RESTRICTIONS ON TRANSFER.  NEITHER THE RESTRICTED STOCK UNITS,
NOR ANY INTEREST THEREIN, NOR AMOUNT PAYABLE OR STOCK DELIVERABLE IN RESPECT
THEREOF, MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF,
ALIENATED, OR ENCUMBERED, EITHER VOLUNTARILY OR INVOLUNTARILY, OTHER THAN BY
WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND IN THE EVENT THEREOF, THE
COMMITTEE AT ITS ELECTION MAY TERMINATE THE RESTRICTED STOCK UNITS.  STOCK
ISSUED UPON SETTLEMENT OF A RESTRICTED STOCK UNIT ACCOUNT SHALL BE SUBJECT TO
SUCH RESTRICTIONS ON TRANSFER AS MAY BE NECESSARY OR ADVISABLE, IN THE OPINION
OF LEGAL COUNSEL TO THE COMPANY, TO ASSURE COMPLIANCE WITH APPLICABLE SECURITIES
LAWS.


10.           NOTICE.  ANY NOTICE OR OTHER PAPER REQUIRED TO BE GIVEN OR SENT
PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL BE SUFFICIENTLY GIVEN OR SERVED
HEREUNDER TO ANY PARTY WHEN TRANSMITTED BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, ADDRESSED TO THE PARTY TO BE SERVED AS FOLLOWS:

Company:              Executive Vice President and Director of Human Resources
UnionBanCal Corporation
400 California Street, 10th Floor
San Francisco, CA  94104

Participant:            At Participant’s address as it appears under
Participant’s signature to this Agreement, or to such other address as
Participant may specify in writing to the Company.

Any party may designate another address for receipt of notices so long as notice
is given in accordance with this Section 10.


11.           COMMITTEE DECISIONS CONCLUSIVE.  ALL DECISIONS, DETERMINATIONS AND
INTERPRETATIONS OF THE COMMITTEE ARISING UNDER THE PLAN OR UNDER THIS AGREEMENT
SHALL BE CONCLUSIVE AND BINDING ON ALL PARTIES.


12.           MANDATORY ARBITRATION.  ANY DISPUTE ARISING OUT OF OR RELATING TO
THIS AGREEMENT, INCLUDING ITS MEANING OR INTERPRETATION, SHALL BE RESOLVED
SOLELY BY ARBITRATION BEFORE AN ARBITRATOR SELECTED IN ACCORDANCE WITH THE RULES
OF THE AMERICAN ARBITRATION ASSOCIATION.  THE LOCATION FOR THE ARBITRATION SHALL
BE IN SAN FRANCISCO, LOS ANGELES OR SAN DIEGO AS SELECTED BY THE COMPANY IN GOOD
FAITH.  JUDGMENT ON THE AWARD RENDERED MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION.  THE PARTY THE ARBITRATOR DETERMINES IS THE PREVAILING PARTY SHALL
BE ENTITLED TO HAVE THE OTHER PARTY PAY THE EXPENSES OF THE PREVAILING PARTY,
AND IN THIS REGARD THE ARBITRATOR SHALL HAVE THE POWER TO AWARD RECOVERY TO SUCH
PREVAILING PARTY OF ALL COSTS AND FEES (INCLUDING ATTORNEYS FEES AND A
REASONABLE ALLOCATION FOR THE COSTS OF THE COMPANY’S IN-HOUSE COUNSEL),
ADMINISTRATIVE FEES, ARBITRATOR’S FEES AND COURT COSTS, ALL AS DETERMINED BY THE
ARBITRATOR.  ABSENT SUCH AWARD OF THE ARBITRATOR, EACH PARTY


--------------------------------------------------------------------------------



SHALL PAY AN EQUAL SHARE OF THE ARBITRATOR’S FEES.  ALL STATUTES OF LIMITATION
WHICH WOULD OTHERWISE BE APPLICABLE SHALL APPLY TO ANY ARBITRATION PROCEEDING
UNDER THIS SECTION 12.  THE PROVISIONS OF THIS SECTION 12 ARE INTENDED BY
PARTICIPANT AND THE COMPANY TO BE EXCLUSIVE FOR ALL PURPOSES AND APPLICABLE TO
ANY AND ALL DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT.  THE
ARBITRATOR WHO HEARS AND DECIDES ANY DISPUTE SHALL HAVE JURISDICTION AND
AUTHORITY ONLY TO AWARD COMPENSATORY DAMAGES TO MAKE WHOLE A PERSON OR ENTITY
SUSTAINING FORESEEABLE ECONOMIC DAMAGES, AND SHALL NOT HAVE JURISDICTION AND
AUTHORITY TO MAKE ANY OTHER AWARD OF ANY TYPE, INCLUDING WITHOUT LIMITATION,
PUNITIVE DAMAGES, UNFORESEEABLE ECONOMIC DAMAGES, DAMAGES FOR PAIN, SUFFERING OR
EMOTIONAL DISTRESS, OR ANY OTHER KIND OR FORM OF DAMAGES.  THE REMEDY, IF ANY,
AWARDED BY THE ARBITRATOR SHALL BE THE SOLE AND EXCLUSIVE REMEDY FOR ANY DISPUTE
WHICH IS SUBJECT TO ARBITRATION UNDER THIS SECTION 12.


13.           SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS.  NOTHING CONTAINED IN THE PLAN OR THIS
AGREEMENT SHALL BE INTERPRETED AS IMPOSING ANY LIABILITY ON THE COMPANY OR THE
COMMITTEE IN FAVOR OF PARTICIPANT OR ANY PURCHASER OR OTHER TRANSFEREE OF STOCK
WITH RESPECT TO ANY LOSS, COST OR EXPENSE WHICH PARTICIPANT, PURCHASER OR
TRANSFEREE MAY INCUR IN CONNECTION WITH, OR ARISING OUT OF ANY TRANSACTION
INVOLVING ANY SHARES OF STOCK SUBJECT TO THE PLAN OR THIS AGREEMENT.


14.           INTEGRATION.  THE TERMS OF THE PLAN AND THIS AGREEMENT ARE
INTENDED BY THE COMPANY AND THE PARTICIPANT TO BE THE FINAL EXPRESSION OF THEIR
CONTRACT WITH RESPECT TO THE SHARES OF STOCK AND OTHER AMOUNTS RECEIVED UNDER
THE PLAN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS
AGREEMENT.  THE COMPANY AND PARTICIPANT FURTHER INTEND THAT THE PLAN AND THIS
AGREEMENT SHALL CONSTITUTE THE COMPLETE AND EXCLUSIVE STATEMENT OF THEIR TERMS
AND THAT NO EXTRINSIC EVIDENCE WHATSOEVER MAY BE INTRODUCED IN ANY ARBITRATION,
JUDICIAL, ADMINISTRATIVE OR OTHER LEGAL PROCEEDING INVOLVING THE PLAN OR THIS
AGREEMENT.  ACCORDINGLY, THE PLAN AND THIS AGREEMENT CONTAIN THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL PRIOR ORAL, WRITTEN AND
IMPLIED AGREEMENTS, UNDERSTANDINGS, COMMITMENTS AND PRACTICES AMONG THE
PARTIES.  IN THE EVENT OF ANY CONFLICT AMONG THE PROVISIONS OF THE PLAN DOCUMENT
AND THIS AGREEMENT, THE PLAN DOCUMENT SHALL PREVAIL.  THE COMPANY AND
PARTICIPANT SHALL HAVE THE RIGHT TO AMEND THIS AGREEMENT IN WRITING AS THEY
MUTUALLY AGREE.


15.           WAIVERS.  ANY FAILURE TO ENFORCE ANY TERMS OR CONDITIONS OF THE
PLAN OR THIS AGREEMENT BY THE COMPANY OR BY THE PARTICIPANT SHALL NOT BE DEEMED
A WAIVER OF THAT TERM OR CONDITION, NOR SHALL ANY WAIVER OR RELINQUISHMENT OF
ANY RIGHT OR POWER AT ANY ONE TIME OR TIMES BE DEEMED A WAIVER OR RELINQUISHMENT
OF THAT RIGHT OR POWER FOR ALL OR ANY OTHER TIMES.


16.           SEVERABILITY OF PROVISIONS.  IF ANY PROVISION OF THE PLAN OR THIS
AGREEMENT SHALL BE HELD INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION THEREOF, AND THE PLAN AND
THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF NEITHER OF THEM INCLUDED
SUCH PROVISION.


17.           CALIFORNIA LAW.  THE PLAN AND THIS AGREEMENT SHALL BE CONSTRUED
AND ENFORCED ACCORDING TO THE LAWS OF THE STATE OF CALIFORNIA TO THE EXTENT NOT
PREEMPTED BY THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA.  IN THE EVENT OF
ANY ARBITRATION PROCEEDINGS, ACTIONS AT LAW


--------------------------------------------------------------------------------



OR SUITS IN EQUITY IN RELATION TO THE PLAN OR THIS AGREEMENT, THE PREVAILING
PARTY IN SUCH PROCEEDING, ACTION OR SUIT SHALL RECEIVE FROM THE LOSING PARTY ITS
ATTORNEYS’ FEES AND ALL OTHER COSTS AND EXPENSES OF SUCH PROCEEDING, ACTION OR
SUIT.

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Stock
Unit Agreement as of the date first above written.  Participant also hereby
acknowledges receipt of a copy of the Prospectus and the Year 2000 UnionBanCal
Corporation Management Stock Plan.

UNIONBANCAL CORPORATION

By

 

[g191322kei001.jpg]

 

 

 

Paul Fearer, Executive Vice President

 

 

 

 

Dated:

 

 

 

 

 

 

Participant Signature

 

 

 

 

 

 

 

 

 

 

 

Participant Printed Name

 


--------------------------------------------------------------------------------


2007 Form for New Non-Employee Directors

Restricted Stock Unit Agreement - Initial and Annual Grant

YEAR 2000 UNIONBANCAL CORPORATION

MANAGEMENT STOCK PLAN
NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT AGREEMENT

This Agreement is made as of                                       (the “Award
Date”), between UnionBanCal Corporation (the “Company”) and
                                                                          
(“Participant”).

WITNESSETH:

WHEREAS, the Company has adopted the Year 2000 UnionBanCal Corporation
Management Stock Plan (the “Plan”) as an amendment and restatement of the
predecessor UnionBanCal Corporation Management Stock Plan authorizing the
transfer of common stock of the Company (“Stock”) to eligible individuals in
connection with the performance of services for the Company and its Subsidiaries
(as defined in the Plan).  The Plan is administered by the Executive
Compensation and Benefits Committee (“Committee”) of the Company’s Board of
Directors and is incorporated in this Agreement by reference and made a part of
it; and

WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its stockholders to grant to Participant the Restricted Stock
Units provided for in this Agreement, subject to restrictions, as an inducement
to remain in the service of the Company and as an incentive for increased
efforts during such service;

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:


1.             RESTRICTED STOCK UNIT AWARD.  AS OF THE AWARD DATE, THE COMPANY
HEREBY GRANTS TO PARTICIPANT (I) (                  ) RESTRICTED STOCK UNITS
(THE “INITIAL GRANT”) AND (II) (                   ) RESTRICTED STOCK UNITS (THE
“REGULAR GRANT”).  EACH RESTRICTED STOCK UNIT REPRESENTS THE RIGHT TO RECEIVE
ONE SHARE OF STOCK, SUBJECT TO THE VESTING AND OTHER TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT.


2.             VESTING.


(A)           THE INITIAL GRANT AWARDED UNDER SECTION 1 SHALL BECOME VESTED AND
NONFORFEITABLE IN ACCORDANCE WITH THE FOLLOWING SCHEDULE SO LONG AS PARTICIPANT
REMAINS IN SERVICE AS A NON-EMPLOYEE DIRECTOR OF THE COMPANY (OR ANY OF ITS
SUBSIDIARIES).


(1)           ON                                 , 33-1/3% OF THE INITIAL GRANT
SHALL BECOME FULLY VESTED AND NONFORFEITABLE.


(2)           ON                                 , 33-1/3% OF THE INITIAL GRANT
SHALL BECOME FULLY VESTED AND NONFORFEITABLE.


(3)           ON                                 , THE BALANCE OF THE INITIAL
GRANT SHALL BECOME FULLY VESTED AND NONFORFEITABLE.


--------------------------------------------------------------------------------



(B)           THE REGULAR GRANT AWARDED UNDER SECTION 1 SHALL BECOME VESTED AND
NONFORFEITABLE IN ACCORDANCE WITH THE FOLLOWING SCHEDULE SO LONG AS PARTICIPANT
REMAINS IN SERVICE AS A DIRECTOR OF THE COMPANY (OR ANY OF ITS SUBSIDIARIES).


(1)           ON                                 , 100% OF THE REGULAR GRANT
SHALL BECOME FULLY VESTED AND NONFORFEITABLE.


(C)           IF PARTICIPANT CEASES TO BE A NON-EMPLOYEE DIRECTOR OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES FOR ANY REASON OTHER THAN DEATH, DISABILITY WITHIN
THE MEANING OF SECTION 22(E)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(“DISABILITY”), OR RETIREMENT FROM THE BOARD AS DEFINED FROM TIME TO TIME IN THE
SECTION ENTITLED “ROTATION OF THE DIRECTORS” OF THE COMPANY’S CORPORATE
GOVERNANCE GUIDELINES (“RETIREMENT”), ALL RESTRICTED STOCK UNITS TO THE EXTENT
NOT YET VESTED UNDER SUBSECTIONS (A) AND (B) ON THE DATE PARTICIPANT CEASES TO
BE A NON-EMPLOYEE DIRECTOR SHALL BE FORFEITED BY PARTICIPANT WITHOUT PAYMENT OF
ANY CONSIDERATION TO PARTICIPANT THEREFOR.


(D)           IF PARTICIPANT’S SERVICE AS A NON-EMPLOYEE DIRECTOR OF THE COMPANY
(OR ANY OF ITS SUBSIDIARIES) TERMINATES BY REASON OF DEATH, DISABILITY OR
RETIREMENT, OR IF THE COMPANY IS SUBJECT TO A CHANGE IN CONTROL (AS DEFINED
BELOW) WHILE PARTICIPANT IS A NON-EMPLOYEE DIRECTOR OF THE COMPANY (OR ANY OF
ITS SUBSIDIARIES), PARTICIPANT’S INTEREST IN ALL RESTRICTED STOCK UNITS AWARDED
HEREUNDER SHALL BECOME FULLY VESTED AND NONFORFEITABLE AS OF THE DATE OF DEATH,
DISABILITY, RETIREMENT OR CHANGE IN CONTROL.


(E)           THE COMMITTEE MAY, IN ITS SOLE DISCRETION, ACCELERATE THE VESTING
OF THE REGULAR GRANT ON A PRO RATA BASIS IF PARTICIPANT DOES NOT STAND FOR
RE-ELECTION AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY AND ITS
SUBSIDIARIES, EFFECTIVE UPON TERMINATION OF SUCH SERVICE.


3.             LIMITATIONS ON RIGHTS ASSOCIATED WITH RESTRICTED STOCK UNITS. 
PARTICIPANT’S RESTRICTED STOCK UNITS SHALL BE CREDITED TO A MEMORANDUM ACCOUNT
ON THE BOOKS OF THE COMPANY (“RESTRICTED STOCK UNIT ACCOUNT”).  THE RESTRICTED
STOCK UNITS CREDITED TO A PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT SHALL BE
USED SOLELY AS A DEVICE FOR THE DETERMINATION OF THE NUMBER OF SHARES OF STOCK
TO BE DISTRIBUTED EVENTUALLY TO THE PARTICIPANT UNDER THE PLAN PURSUANT TO
SECTION 5.  THE RESTRICTED STOCK UNITS SHALL NOT BE TREATED AS PROPERTY OR AS A
TRUST FUND OF ANY KIND.  NO PARTICIPANT SHALL BE ENTITLED TO ANY VOTING OR OTHER
STOCKHOLDER RIGHTS WITH RESPECT TO RESTRICTED STOCK UNITS GRANTED OR CREDITED
UNDER THE PLAN.  THE NUMBER OF RESTRICTED STOCK UNITS CREDITED (AND THE STOCK TO
WHICH THE PARTICIPANT IS ENTITLED UPON DISTRIBUTION UNDER THE PLAN) SHALL BE
SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH SECTION 6 HEREOF AND SECTION 3(B) OF
THE PLAN.  THIS AGREEMENT SHALL CREATE ONLY A CONTRACTUAL OBLIGATION ON THE PART
OF THE COMPANY AS TO SUCH AMOUNTS AND SHALL NOT BE CONSTRUED AS CREATING A
TRUST.  THE PLAN, IN AND OF ITSELF, HAS NO ASSETS.  A PARTICIPANT SHALL HAVE
ONLY THE RIGHTS OF A GENERAL UNSECURED CREDITOR OF THE COMPANY WITH RESPECT TO
AMOUNTS CREDITED AND RIGHTS NO GREATER THAN THE RIGHT TO RECEIVE THE STOCK (OR
EQUIVALENT VALUE) AS A GENERAL UNSECURED CREDITOR.


--------------------------------------------------------------------------------



4.             DIVIDEND EQUIVALENT CREDITS TO RESTRICTED STOCK UNIT ACCOUNTS. 
AS OF EACH DATE ON WHICH DIVIDENDS ARE PAID WITH RESPECT TO THE STOCK, A
PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT SHALL BE CREDITED WITH ADDITIONAL
RESTRICTED STOCK UNITS IN AN AMOUNT EQUAL TO (I) THE AMOUNT OF THE DIVIDENDS
PAID ON THAT NUMBER OF SHARES OF STOCK EQUAL TO THE AGGREGATE NUMBER OF
RESTRICTED STOCK UNITS ALLOCATED TO THE PARTICIPANT’S RESTRICTED STOCK UNIT
ACCOUNT AS OF THAT DATE DIVIDED BY (II) THE FAIR MARKET VALUE (AS DEFINED IN THE
PLAN) OF A SHARE OF STOCK AS OF SUCH DATE.  THE ADDITIONAL RESTRICTED STOCK
UNITS CREDITED AS DIVIDEND EQUIVALENTS SHALL BE SUBJECT TO THE SAME VESTING AND
FORFEITURE RESTRICTIONS AS THE UNDERLYING RESTRICTED STOCK UNITS WITH RESPECT TO
WHICH THEY ARE CREDITED.


5.             DISTRIBUTION OF STOCK.


(A)           GENERAL.  UNLESS PARTICIPANT HAS MADE A TIMELY ELECTION TO DEFER
IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, THE COMPANY SHALL ISSUE TO
PARTICIPANT ONE SHARE OF STOCK FOR EACH RESTRICTED STOCK UNIT CREDITED TO
PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT ON THE DATE SUCH RESTRICTED STOCK
UNIT BECOMES VESTED OR AS SOON AS ADMINISTRATIVELY PRACTICABLE THEREAFTER. 
FRACTIONS OF SHARES SHALL BE PAID IN CASH IN CONNECTION WITH ANY DISTRIBUTION. 
ALL SHARES OF STOCK ISSUED HEREUNDER SHALL BE DEEMED ISSUED TO PARTICIPANT AS
FULLY PAID AND NONASSESSABLE SHARES, AND PARTICIPANT SHALL HAVE ALL RIGHTS OF A
STOCKHOLDER WITH RESPECT THERETO, INCLUDING THE RIGHT TO VOTE, TO RECEIVE
DIVIDENDS (INCLUDING STOCK DIVIDENDS), TO PARTICIPATE IN STOCK SPLITS OR OTHER
RECAPITALIZATIONS, AND TO EXCHANGE SUCH SHARES IN A MERGER, CONSOLIDATION OR
OTHER REORGANIZATION.  PARTICIPANT HEREBY ACKNOWLEDGES THAT PARTICIPANT IS
ACQUIRING THE STOCK ISSUED HEREUNDER FOR INVESTMENT AND NOT WITH A VIEW TO THE
DISTRIBUTION THEREOF, AND THAT PARTICIPANT DOES NOT INTEND TO SUBDIVIDE
PARTICIPANT’S INTEREST IN THE STOCK WITH ANY OTHER PERSON.


(B)           DEFERRAL ELECTIONS.  PARTICIPANT MAY ELECT TO DEFER THE DELIVERY
OF SHARES OF STOCK SUBJECT TO RESTRICTED STOCK UNITS THAT VEST PURSUANT TO THIS
AGREEMENT IN ACCORDANCE WITH THE RULES SET FORTH BELOW AND ANY RULES AND
PROCEDURES THAT MAY HEREAFTER BE ADOPTED BY THE COMMITTEE.  UNLESS OTHERWISE
PROVIDED BY THE COMMITTEE IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), DEFERRAL ELECTIONS
MUST BE IN WRITING, MUST BE RECEIVED BY THE COMPANY AT ITS HEADQUARTERS AND
BECOME IRREVOCABLE NO LATER THAN                                 , AND SHALL NOT
BE EFFECTIVE WITH RESPECT TO AMOUNTS THAT BECOME PAYABLE DURING
                .


(C)           TIME OF DISTRIBUTION.

A deferral election shall specify the date as of which the distribution shall be
made or commence (the “Payment Date”), which shall be either:


(1)           PARTICIPANT’S TERMINATION OF SERVICE FOR ANY REASON AS A MEMBER OF
THE BOARD OF DIRECTORS OF THE COMPANY AND ITS SUBSIDIARIES, OR


(2)           A DATE CERTAIN SUBSEQUENT TO THE CALENDAR YEAR IN WHICH THE
RESTRICTED STOCK UNITS SUBJECT TO A GRANT ARE SCHEDULED TO BECOME FULLY VESTED
PURSUANT TO SECTIONS 2(A) OR (B).


--------------------------------------------------------------------------------


Participant may not change the election of a Payment Date with respect to any
Restricted Stock Units deferred under this Agreement unless otherwise permitted
by the Committee in accordance with the requirements of Section 409A of the
Code.


(D)           METHOD OF DISTRIBUTION.

A deferral election shall specify the method in which the distribution of Stock
shall be made, as elected by the Participant, which shall be either:


(1)           IN A SINGLE DISTRIBUTION ON THE PAYMENT DATE (OR AS SOON
THEREAFTER AS ADMINISTRATIVELY FEASIBLE),


(2)           IN FOUR SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS, COMMENCING ON THE
PAYMENT DATE (OR AS SOON THEREAFTER AS ADMINISTRATIVELY FEASIBLE) OR


(3)           IN TEN SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS, COMMENCING ON THE
PAYMENT DATE (OR AS SOON THEREAFTER AS ADMINISTRATIVELY FEASIBLE).

A Participant may not change the method of any distribution election with
respect to any Restricted Stock Units deferred under this Agreement unless
otherwise permitted by the Committee in accordance with the requirements of
Section 409A of the Code.


(E)           EFFECT OF DEATH, DISABILITY OR CHANGE IN CONTROL.  NOTWITHSTANDING
SECTIONS 5(B), (C) OR (D) HEREOF, IF PARTICIPANT DIES OR BECOMES DISABLED WITHIN
THE MEANING OF SECTION 22(E)(3) OF THE CODE, OR IF THE COMPANY IS SUBJECT TO A
CHANGE IN CONTROL (AS DEFINED BELOW), THE VESTED RESTRICTED STOCK UNITS THEN
CREDITED TO PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT SHALL BE SETTLED BY
MEANS OF A SINGLE DISTRIBUTION OF SHARES OF STOCK AS SOON AS ADMINISTRATIVELY
PRACTICABLE.  NOTWITHSTANDING THE FOREGOING, THE SETTLEMENT OF PARTICIPANT’S
RESTRICTED STOCK UNIT ACCOUNT SHALL NOT BE ACCELERATED UPON A CHANGE IN CONTROL
UNLESS THE CHANGE IN CONTROL SATISFIES THE APPLICABLE REQUIREMENTS FOR A
DISTRIBUTION IN COMPLIANCE WITH SECTION 409A(A)(2) OF THE CODE.


(F)            CHANGE IN CONTROL.  FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN
CONTROL” OF THE COMPANY SHALL BE DEEMED TO HAVE OCCURRED UPON THE HAPPENING OF
ANY OF THE FOLLOWING EVENTS:  CONSUMMATION OF A REORGANIZATION, MERGER OR
CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OR STOCK OF THE COMPANY OR THE ACQUISITION OF THE ASSETS OR STOCK OF
ANOTHER ENTITY (“BUSINESS COMBINATION”); EXCLUDING, HOWEVER, SUCH A BUSINESS
COMBINATION PURSUANT TO WHICH (A) A PERMITTED HOLDER WILL BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, 30% OR MORE OF, RESPECTIVELY, THE OUTSTANDING SHARES OF
COMMON STOCK, AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (TOGETHER,
THE “COMPANY STOCK”), AS THE CASE MAY BE, OF THE CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, A CORPORATION WHICH AS A
RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR


--------------------------------------------------------------------------------



MORE SUBSIDIARIES), AND (B) NO INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING
OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, HAS A GREATER BENEFICIAL INTEREST, DIRECTLY OR INDIRECTLY, IN THE
COMPANY STOCK THAN A PERMITTED HOLDER.  FOR PURPOSES OF THIS DEFINITION,
“PERMITTED HOLDER” SHALL MEAN (I) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. OR ANY
SUCCESSOR  THERETO (“BTMU”), (II) AN EMPLOYEE BENEFIT PLAN OF BTMU OR (III) A
CORPORATION CONTROLLED BY BTMU.


(G)           FORM OF DISTRIBUTION.  RESTRICTED STOCK UNITS MAY BE SETTLED ONLY
IN WHOLE SHARES OF STOCK.  FRACTIONAL SHARES SHALL BE SETTLED IN CASH.


(H)           15% PREMIUM FOR RETIREMENT DEFERRALS.  IF PARTICIPANT MAKES A
TIMELY ELECTION PURSUANT TO THIS AGREEMENT TO DEFER DELIVERY OF SHARES OF STOCK
SUBJECT TO THE RESTRICTED STOCK UNITS UNTIL TERMINATION OF SERVICE AS A MEMBER
OF THE BOARD OF DIRECTORS OF THE COMPANY AND ITS SUBSIDIARIES, AND IF
PARTICIPANT TERMINATES SERVICE DUE TO RETIREMENT (OR DEATH OR DISABILITY AFTER
BECOMING RETIREMENT ELIGIBLE), PARTICIPANT WILL BE CREDITED WITH AN ADDITIONAL
NUMBER OF RESTRICTED STOCK UNITS EQUAL TO 15% OF THE NUMBER OF RESTRICTED STOCK
UNITS GRANTED PURSUANT TO SECTION 1 OF THIS AGREEMENT, AND DIVIDEND EQUIVALENTS
WITH RESPECT TO SUCH ADDITIONAL RESTRICTED STOCK UNITS AS IF SUCH UNITS HAD BEEN
CREDITED TO PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT ON THE AWARD DATE. THE
ADDITIONAL RESTRICTED STOCK UNITS CREDITED PURSUANT TO THIS SECTION 5(H) SHALL
BE SETTLED UPON SUCH TERMINATION OF BOARD SERVICE.


(I)            SECTION 409A.  THIS AGREEMENT IS INTENDED TO COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND SHALL BE INTERPRETED IN ACCORDANCE
THEREWITH.


6.             ADJUSTMENTS IN CASE OF CORPORATE TRANSACTIONS.  IF THERE SHOULD
BE ANY CHANGE IN THE COMPANY’S STOCK THROUGH MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION, REINCORPORATION, STOCK SPLIT, STOCK DIVIDEND
(IN EXCESS OF 2 PERCENT) OR OTHER CHANGE IN THE CORPORATE STRUCTURE OF THE
COMPANY, THE BOARD OF DIRECTORS AND THE COMMITTEE SHALL MAKE APPROPRIATE
ADJUSTMENTS IN ORDER TO PRESERVE BUT NOT TO DUPLICATE OR OTHERWISE INCREASE THE
BENEFIT TO PARTICIPANT (TAKING INTO ACCOUNT ANY DIVIDEND EQUIVALENTS CREDITED
PURSUANT TO SECTION 4), INCLUDING ADJUSTMENTS IN THE NUMBER OF RESTRICTED STOCK
UNITS CREDITED TO PARTICIPANT’S RESTRICTED STOCK UNIT ACCOUNT (WHICH SHALL
REMAIN SUBJECT TO THE SAME VESTING AND FORFEITURE SCHEDULE OTHERWISE APPLICABLE
TO THE RESTRICTED STOCK UNITS PRIOR TO ADJUSTMENT).  ANY ADJUSTMENT MADE
PURSUANT TO THIS SECTION 6 AS A CONSEQUENCE OF A CHANGE IN THE CORPORATE
STRUCTURE OF THE COMPANY SHALL NOT ENTITLE PARTICIPANT TO RECEIVE A NUMBER OF
SHARES OF STOCK OF THE COMPANY OR SHARES OF STOCK OF ANY SUCCESSOR COMPANY
GREATER THAN THE NUMBER OF SHARES THE PARTICIPANT WOULD RECEIVE IF, PRIOR TO
SUCH CHANGE, PARTICIPANT HAD ACTUALLY HELD A NUMBER OF SHARES OF STOCK EQUAL TO
THE NUMBER OF RESTRICTED STOCK UNITS THEN CREDITED TO HIS OR HER RESTRICTED
STOCK UNIT ACCOUNT.


7.             LIMITATION ON ELIGIBLE DIRECTORS.  THIS AGREEMENT AND THE AWARD
OF RESTRICTED STOCK UNITS HEREUNDER SHALL NOT GIVE PARTICIPANT THE RIGHT TO
CONTINUE TO SERVE AS A MEMBER OF THE BOARD OF DIRECTORS OR ANY RIGHTS OR
INTERESTS OTHER THAN AS HEREIN PROVIDED.


--------------------------------------------------------------------------------



8.             BENEFICIARIES.


(A)           BENEFICIARY DESIGNATION.  UPON FORMS PROVIDED BY AND SUBJECT TO
CONDITIONS IMPOSED BY THE COMMITTEE, PARTICIPANT MAY DESIGNATE IN WRITING THE
BENEFICIARY OR BENEFICIARIES (AS DEFINED BELOW) WHOM SUCH PARTICIPANT DESIRES TO
RECEIVE ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT AFTER HIS OR HER DEATH.  A
BENEFICIARY DESIGNATION MUST BE SIGNED AND DATED BY PARTICIPANT AND DELIVERED TO
THE COMMITTEE TO BECOME EFFECTIVE.  THE COMPANY AND THE COMMITTEE MAY RELY ON
PARTICIPANT’S DESIGNATION OF A BENEFICIARY OR BENEFICIARIES LAST FILED IN
ACCORDANCE WITH THIS AGREEMENT.


(B)           DEFINITION OF BENEFICIARY.  PARTICIPANT’S “BENEFICIARY” OR
“BENEFICIARIES” SHALL BE THE PERSON(S) DESIGNATED IN WRITING BY PARTICIPANT TO
RECEIVE HIS OR HER BENEFITS UNDER THIS AGREEMENT IF PARTICIPANT DIES BEFORE
RECEIVING ALL OF HIS OR HER BENEFITS.  IN THE ABSENCE OF A VALID OR EFFECTIVE
BENEFICIARY DESIGNATION, PARTICIPANT’S SURVIVING SPOUSE SHALL BE THE BENEFICIARY
OR IF THERE IS NONE, THE BENEFICIARY SHALL BE PARTICIPANT’S  ESTATE.


9.             RESTRICTIONS ON TRANSFER.  NEITHER THE RESTRICTED STOCK UNITS,
NOR ANY INTEREST THEREIN, NOR AMOUNT PAYABLE OR STOCK DELIVERABLE IN RESPECT
THEREOF, MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF,
ALIENATED, OR ENCUMBERED, EITHER VOLUNTARILY OR INVOLUNTARILY, OTHER THAN BY
WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND IN THE EVENT THEREOF, THE
COMMITTEE AT ITS ELECTION MAY TERMINATE THE RESTRICTED STOCK UNITS.  STOCK
ISSUED UPON SETTLEMENT OF A RESTRICTED STOCK UNIT ACCOUNT SHALL BE SUBJECT TO
SUCH RESTRICTIONS ON TRANSFER AS MAY BE NECESSARY OR ADVISABLE, IN THE OPINION
OF LEGAL COUNSEL TO THE COMPANY, TO ASSURE COMPLIANCE WITH APPLICABLE SECURITIES
LAWS.


10.           NOTICE.  ANY NOTICE OR OTHER PAPER REQUIRED TO BE GIVEN OR SENT
PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL BE SUFFICIENTLY GIVEN OR SERVED
HEREUNDER TO ANY PARTY WHEN TRANSMITTED BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, ADDRESSED TO THE PARTY TO BE SERVED AS FOLLOWS:

Company:              Executive Vice President and Director of Human Resources
UnionBanCal Corporation
400 California Street, 10th Floor
San Francisco, CA  94104

Participant:            At Participant’s address as it appears under
Participant’s signature to this Agreement, or to such other address as
Participant may specify in writing to the Company.

Any party may designate another address for receipt of notices so long as notice
is given in accordance with this Section 10.


11.           COMMITTEE DECISIONS CONCLUSIVE.  ALL DECISIONS, DETERMINATIONS AND
INTERPRETATIONS OF THE COMMITTEE ARISING UNDER THE PLAN OR UNDER THIS AGREEMENT
SHALL BE CONCLUSIVE AND BINDING ON ALL PARTIES.


--------------------------------------------------------------------------------



12.           MANDATORY ARBITRATION.  ANY DISPUTE ARISING OUT OF OR RELATING TO
THIS AGREEMENT, INCLUDING ITS MEANING OR INTERPRETATION, SHALL BE RESOLVED
SOLELY BY ARBITRATION BEFORE AN ARBITRATOR SELECTED IN ACCORDANCE WITH THE RULES
OF THE AMERICAN ARBITRATION ASSOCIATION.  THE LOCATION FOR THE ARBITRATION SHALL
BE IN SAN FRANCISCO, LOS ANGELES OR SAN DIEGO AS SELECTED BY THE COMPANY IN GOOD
FAITH.  JUDGMENT ON THE AWARD RENDERED MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION.  THE PARTY THE ARBITRATOR DETERMINES IS THE PREVAILING PARTY SHALL
BE ENTITLED TO HAVE THE OTHER PARTY PAY THE EXPENSES OF THE PREVAILING PARTY,
AND IN THIS REGARD THE ARBITRATOR SHALL HAVE THE POWER TO AWARD RECOVERY TO SUCH
PREVAILING PARTY OF ALL COSTS AND FEES (INCLUDING ATTORNEYS FEES AND A
REASONABLE ALLOCATION FOR THE COSTS OF THE COMPANY’S IN-HOUSE COUNSEL),
ADMINISTRATIVE FEES, ARBITRATOR’S FEES AND COURT COSTS, ALL AS DETERMINED BY THE
ARBITRATOR.  ABSENT SUCH AWARD OF THE ARBITRATOR, EACH PARTY SHALL PAY AN EQUAL
SHARE OF THE ARBITRATOR’S FEES.  ALL STATUTES OF LIMITATION WHICH WOULD
OTHERWISE BE APPLICABLE SHALL APPLY TO ANY ARBITRATION PROCEEDING UNDER THIS
SECTION 12.  THE PROVISIONS OF THIS SECTION 12 ARE INTENDED BY PARTICIPANT AND
THE COMPANY TO BE EXCLUSIVE FOR ALL PURPOSES AND APPLICABLE TO ANY AND ALL
DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT.  THE ARBITRATOR WHO HEARS
AND DECIDES ANY DISPUTE SHALL HAVE JURISDICTION AND AUTHORITY ONLY TO AWARD
COMPENSATORY DAMAGES TO MAKE WHOLE A PERSON OR ENTITY SUSTAINING FORESEEABLE
ECONOMIC DAMAGES, AND SHALL NOT HAVE JURISDICTION AND AUTHORITY TO MAKE ANY
OTHER AWARD OF ANY TYPE, INCLUDING WITHOUT LIMITATION, PUNITIVE DAMAGES,
UNFORESEEABLE ECONOMIC DAMAGES, DAMAGES FOR PAIN, SUFFERING OR EMOTIONAL
DISTRESS, OR ANY OTHER KIND OR FORM OF DAMAGES.  THE REMEDY, IF ANY, AWARDED BY
THE ARBITRATOR SHALL BE THE SOLE AND EXCLUSIVE REMEDY FOR ANY DISPUTE WHICH IS
SUBJECT TO ARBITRATION UNDER THIS SECTION 12.


13.           SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS.  NOTHING CONTAINED IN THE PLAN OR THIS
AGREEMENT SHALL BE INTERPRETED AS IMPOSING ANY LIABILITY ON THE COMPANY OR THE
COMMITTEE IN FAVOR OF PARTICIPANT OR ANY PURCHASER OR OTHER TRANSFEREE OF STOCK
WITH RESPECT TO ANY LOSS, COST OR EXPENSE WHICH PARTICIPANT, PURCHASER OR
TRANSFEREE MAY INCUR IN CONNECTION WITH, OR ARISING OUT OF ANY TRANSACTION
INVOLVING ANY SHARES OF STOCK SUBJECT TO THE PLAN OR THIS AGREEMENT.


14.           INTEGRATION.  THE TERMS OF THE PLAN AND THIS AGREEMENT ARE
INTENDED BY THE COMPANY AND THE PARTICIPANT TO BE THE FINAL EXPRESSION OF THEIR
CONTRACT WITH RESPECT TO THE SHARES OF STOCK AND OTHER AMOUNTS RECEIVED UNDER
THE PLAN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS
AGREEMENT.  THE COMPANY AND PARTICIPANT FURTHER INTEND THAT THE PLAN AND THIS
AGREEMENT SHALL CONSTITUTE THE COMPLETE AND EXCLUSIVE STATEMENT OF THEIR TERMS
AND THAT NO EXTRINSIC EVIDENCE WHATSOEVER MAY BE INTRODUCED IN ANY ARBITRATION,
JUDICIAL, ADMINISTRATIVE OR OTHER LEGAL PROCEEDING INVOLVING THE PLAN OR THIS
AGREEMENT.  ACCORDINGLY, THE PLAN AND THIS AGREEMENT CONTAIN THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL PRIOR ORAL, WRITTEN AND
IMPLIED AGREEMENTS, UNDERSTANDINGS, COMMITMENTS AND PRACTICES AMONG THE
PARTIES.  IN THE EVENT OF ANY CONFLICT AMONG THE PROVISIONS OF THE PLAN DOCUMENT
AND THIS AGREEMENT, THE PLAN DOCUMENT SHALL PREVAIL.  THE COMPANY AND
PARTICIPANT SHALL HAVE THE RIGHT TO AMEND THIS AGREEMENT IN WRITING AS THEY
MUTUALLY AGREE.


15.           WAIVERS.  ANY FAILURE TO ENFORCE ANY TERMS OR CONDITIONS OF THE
PLAN OR THIS AGREEMENT BY THE COMPANY OR BY THE PARTICIPANT SHALL NOT BE DEEMED
A WAIVER OF THAT TERM OR CONDITION,


--------------------------------------------------------------------------------



NOR SHALL ANY WAIVER OR RELINQUISHMENT OF ANY RIGHT OR POWER AT ANY ONE TIME OR
TIMES BE DEEMED A WAIVER OR RELINQUISHMENT OF THAT RIGHT OR POWER FOR ALL OR ANY
OTHER TIMES.


16.           SEVERABILITY OF PROVISIONS.  IF ANY PROVISION OF THE PLAN OR THIS
AGREEMENT SHALL BE HELD INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION THEREOF, AND THE PLAN AND
THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF NEITHER OF THEM INCLUDED
SUCH PROVISION.


17.           CALIFORNIA LAW.  THE PLAN AND THIS AGREEMENT SHALL BE CONSTRUED
AND ENFORCED ACCORDING TO THE LAWS OF THE STATE OF CALIFORNIA TO THE EXTENT NOT
PREEMPTED BY THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA.  IN THE EVENT OF
ANY ARBITRATION PROCEEDINGS, ACTIONS AT LAW OR SUITS IN EQUITY IN RELATION TO
THE PLAN OR THIS AGREEMENT, THE PREVAILING PARTY IN SUCH PROCEEDING, ACTION OR
SUIT SHALL RECEIVE FROM THE LOSING PARTY ITS ATTORNEYS’ FEES AND ALL OTHER COSTS
AND EXPENSES OF SUCH PROCEEDING, ACTION OR SUIT.

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Stock
Unit Agreement as of the date first above written.  Participant also hereby
acknowledges receipt of a copy of the Prospectus and the Year 2000 UnionBanCal
Corporation Management Stock Plan.

UNIONBANCAL CORPORATION

By

 

[g191322kei001.jpg]

 

 

 

Paul Fearer, Executive Vice President

 

 

 

 

Dated:

 

 

 

 

 

 

Participant Signature

 

 

 

 

 

 

 

 

 

 

 

Participant Printed Name

 


--------------------------------------------------------------------------------